Citation Nr: 1114185	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  07-22 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bunions of the bilateral feet.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2007, the Veteran withdrew her request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e) (2010).

In December 2009, the Board remanded the current issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In its December 2009 decision, the Board also denied the issue of entitlement to service connection for left eye iritis, and remanded to the Appeals Management Center (AMC) in Washington, DC for further evidentiary development the issues of entitlement to service connection for a low back disability and entitlement to service connection for a skin disability.  Because a final Board decision was rendered with regard to left eye iritis, such issue is no longer a part of the current appeal.  In a January 2011 rating decision, the AMC granted service connection for a low back disability and for a skin disability.  As that decision represents a full grant of benefits sought with regard to a low back disability and a skin disability, such issues are no longer a part of the current appeal.

For reasons explained below, the current appeal is once again REMANDED to the RO via the AMC.  VA will notify you if further action is required on your part.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's claim for service connection for bunions of the bilateral feet.

Pursuant to the Board's December 2009 remand, the Veteran underwent a VA foot examination in February 2010.  On that occasion, the Veteran complained of current bilateral foot pain at a level 8 out of 10 on a daily basis, and she asserted that her boots in service had caused her problems and affected her feet.  It was noted that, in service, she had reported pain on the sides of her feet and had been evaluated by a clinician and diagnosed with bunions of the bilateral feet.  The current examination revealed tenderness of the lateral sides of both feet, but X-rays of both feet were normal and showed no fracture, dislocation, or other bony abnormality, and showed unremarkable joints and soft tissues.

The February 2010 examiner went on to note that there were no findings of the Veteran's bilateral bunions on the date of the current examination per X-ray.  The examiner opined that it was less likely as not that any foot condition was related to active duty military service, with the rationale being that the claims file showed some incidents of foot pain or ankle strain, but no true conclusive diagnoses of foot disorder were given.

The Board reiterates that, earlier in the examination report, the February 2010 examiner had noted that, in service, the Veteran had reported pain on the sides of her feet and had been evaluated by a clinician and diagnosed with bunions of the bilateral feet.  Indeed, the Veteran's service treatment records show that she complained of painful blisters on both of her big toes in November 2000.  In addition, on a February 2006 report of medical history, the Veteran noted that she had foot trouble, described as bunions on both pinky toes and frequent pain when putting on civilian shoes.  Following her discharge from service, she underwent a fee-basis VA examination by QTC Medical Services in May 2007 and reported that she had been suffering from painful bilateral bunions for five years.  The May 2007 examiner diagnosed her with bilateral hallux valgus.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that Veteran had disability "at some point during the processing of his claim" satisfied service-connection requirement for manifestation of current disability).

Given the above, the claims file should be returned to the February 2010 examiner, if available, in order to obtain a complete and adequate rationale for all opinions expressed regarding any relationship between the Veteran's current bunions of the bilateral feet and her military service.  The Court has held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the examiner who conducted the February 2010 VA foot examination, if available.  The examiner should once again review the claims file and then provide a complete and adequate rationale for all opinions expressed as to whether it is at least as likely as not (50 percent probability or greater) that any current bunions of the bilateral feet arose during service or are otherwise related to any incident of service, including the Veteran's documented complaint of bilateral bunions in service.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.

2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

